PaiNE, J.
The court below erred in holding that the instrument on which the action was brought was not affected by the endorsement on the back, but was admissible as a mere promissory note. It may be shown by parol that the *417endorsement was on tbe note at tbe time it was signed. And that being so, it became part of it, and turned it into a mere agreement. Chitty on Bills (8th ed.), pp. 160-61; Leeds v. Lancashire, 2 Campb., 205; Hartly v. Wilkinson, 4 id., 127; Cook v. Kelsey, 19 N. Y., 415. As this condition qualified tbe note, tbe action could not be sustained without showing that it bad been fulfilled. We are inclined to think tbe legal effect of tbe endorsement is, that tbe owner of tbe old fanning mill was to sell it; and that parol evidence would be incompetent to show that it was agreed that tbe plaintiff should sell it. But for tbe reason above stated, the judgment must be reversed, and cause remanded for a new trial.
By the Court. — Ordered accordingly.